PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/166,006
Filing Date: 19 Oct 2018
Appellant(s): Santhar et al.



__________________
Terry W. Forsythe
Reg. No. 47,569
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/17/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/21/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Di in view of Limrungsi et al. (NPL).
Regarding claim 1:
Di teaches:
A method, comprising:
determining, using a processor, a process criticality corresponding to a first process, the process criticality indicating a priority for the first process relative to at least a second process configured to execute on computer hardware [Introduction, System Overview par 1, 3 – users compose jobs made up of tasks, different jobs (processes) have different priorities]; and 
generating a checkpointing schedule, using the processor and based on the process criticality, for checkpointing the first process when the first process executes on the computer hardware [Page 2 Col 1 bullet point 1, System Overview par 1, Section 4.2 – checkpoint schedule is generated and optimized, the schedule is based on priority for jobs and tasks],
wherein the checkpointing schedule generated comprises at least a first and a second checkpointing frequency, the first checkpointing frequency corresponding to an operation executed when executing the first process and the second checkpointing frequency corresponding to a different operation executed when executing the first process [Introduction, Page 2 Col 1 bullet point 1, System Overview par 1, Section 4.2 – the jobs (processes) are made up of tasks (operations) and the checkpointing intervals are optimized per task, thus the tasks will operate on different checkpointing frequencies based on priorities and failure probability distribution]; and
implementing the checkpointing the first process according to the checkpointing schedule [Page 2 Col 1 bullet point 1, System Overview par 1, Section 4.2].
Di does not explicitly teach wherein the checkpointing schedule generated corresponds to a user-selected checkpointing class of service that assigns different checkpoint frequencies to the first process and the second process. Di does, however, teach a user setting/changing job and task priority and different job and task priorities [page 2 second bullet point and System Overview] and checkpointing schedules (i.e. frequencies) based on those priorities [entire document]. Di further teaches a cloud service [System Overview, among other places]. 
Limrungsi teaches a checkpointing schedule generated corresponds to a user-selected checkpointing class of service [Sections I, IIA, IIC – makes clear that checkpoints are used for reliability, checkpointing schedules/frequencies are different for different reliabilities, and users choose to pay a particular amount for a particular reliability level and choose amongst flexible SLAs].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the user chosen SLAs and reliability levels of Limrungsi with the user bids, priority settings and dynamic checkpoint scheduling of Di.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Di explicitly teaches user set priorities and cloud services without providing specific details of user selected priorities. Limrungsi provides details [Section I. Introduction].

Regarding claim 3:
The combination teaches:
The method of claim 1, wherein the generating a first checkpointing schedule in response to a first predefined external event [Di Page 2 Col 1 bullet point 1, System Overview par 1, Section 4.2 – the first checkpointing schedule is generated in response to a user defining a job, paying for the job and initiating a job execution. Any action a user takes, for example making a decision on a job to execute. is necessarily external to the hardware] and
generating the checkpointing schedule comprises generating a second checkpointing schedule in response to a second predefined external event. Di does, however, disclose dynamically updating the optimal checkpoint intervals in response to a change of priority [Di Page 2 Col 2 bullet point 2, Sections 4.2 and 4.2.1 – if a new bid is placed or a priority is changed by a user the failure probability distribution and thus optimal checkpointing interval are dynamically changed].

Regarding claim 4:
The combination teaches:
The method of claim 3, further comprising detecting the first external event [Di Introduction, System Overview, Page 2 Col 2 bullet point 2, Sections 4.2 and 4.2.1 – it is necessarily true that an initial bid or priority decision of the user has been detected for an initial schedule to be generated].

Regarding claim 6:
The combination teaches:
The method of claim 1, wherein the selected checkpointing class of service is selected from a plurality of checkpoint classes of service [Limrungsi Section I. Introduction].

Regarding claim 7:
The combination teaches:
The method of claim 6, further comprising automatically changing the checkpointing class of service responsive to a predesignated external event occurring [Di Page 2 Col 2 bullet point 2, Sections 4.2 and 4.2.1].

Regarding claims 8, 10, 11, 13, and 14:
The claims are rejected as the systems for performing the methods of claims 1, 3, 4, 6 and 7.

Regarding claims 15, 17, 18, 20 and 21:
The claims are rejected as the computer program products for causing the methods of claims 1, 3, 4, 6 and 7 to be performed.

(2) Response to Argument
Applicant argues, in section B on pages 13-17, that:
“Di and Limrungsi cannot be combined to render obvious independent claim 1 because Limrungsi teaches away from there combination.
Claim 1 recites, in part:
generating a checkpointing schedule, using the processor and based on the process criticality, for checkpointing the first process when the first process executes on the computer hardware, wherein the checkpointing schedule generated corresponds to a user-selected checkpointing class of service that assigns different checkpoint frequencies to the first process and the second process, wherein the checkpointing schedule generated comprises at least a first and a second checkpointing frequency, the first checkpointing frequency corresponding to an operation executed when executing the first process and the second checkpointing frequency corresponding to a different operation executed when executing the first process;
M.P.E.P. §§ 2145(X)(D) and §§ 2145(X)(D)(2) state:
D. References Teach Away from the Invention or Render Prior Art Unsatisfactory for Intended Purpose In addition to the material below, see MPEP § 2141.02 (prior art must be considered in its entirety, including disclosures that teach away from the claims) and MPEP § 2143.01 (proposed modification cannot render the prior art unsatisfactory for its intended purpose or change the principle of operation of a reference).
2. References Cannot Be Combined Where Reference Teaches Away from Their Combination
It is improper to combine references where the references teach away from their combination. In re Grasselli, 713 F.2d 731, 743,
218 USPQ 769, 779 (Fed. Cir. 1983) (The claimed catalyst which contained both iron and an alkali metal was not suggested by the combination of a reference which taught the interchangeability of antimony and alkali metal with the same beneficial result, combined with a reference expressly excluding antimony from, and adding iron to, a catalyst.).
On p. 3 of the Office Action the Examiner made the following Graham findings of fact
regarding the scope and content of Di:
wherein the checkpointing schedule generated comprises at least a first and a second checkpointing frequency, the first checkpointing frequency corresponding to an operation executed when executing the first process and the second checkpointing frequency corresponding to a different operation executed when executing the first process [Introduction, Page 2 Col 1 bullet point 1, System Overview par 1, Section 4.2 - the jobs (processes) are made up of tasks (operations) and the checkpointing intervals are optimized per task, thus the tasks will operate on different checkpointing frequencies based on priorities and failure probability distribution];
On p. 1, col. 2, first paragraph Di discloses:
... Each task is executed in a particular virtual machine (VM) instance, whose resources (such as CPU rate, memory size) are isolated via virtual resource isolation technology [2, 3]...(Emphasis added)
On p. 2, col. 1, second paragraph and first bullet point, Di discloses:
In this paper, we mainly answer the four following questions:
• Based on the characterization of checkpointing/restart cost and on the statistics of failure events of cloud tasks, how to optimize the number of checkpoints for each task?...(Emphasis added)
Thus, Di discloses optimizing the number of checkpoints for each task on a particular VM.
Accordingly, the optimization for each task applies only to a particular VM.
On p. 2912 § 11(A) Limrungsi discloses:
... Virtual Machine Monitors (VMMs) are capable of checkpointing the states of its VMs. VMMs can take local and uncoordinated checkpoints independently from each other. However, this runs the risk of cascaded rollbacks if causality is not respected. To avoid this, when a task comprises multiple VMs. taking a checkpoint of this task shall synchronously checkpoint all the VMs so that they can be rolled back to the same point of execution...(Emphasis added).
This disclosure by Limrungsi is clear teaching away from the disclosure of Di. Specifically, where the cited passage of Di discloses optimizing the number of checkpoints for each task on a particular VM, Limrungsi discloses "synchronously checkpoint all the VMs." To combine the disclosure of Limrungsi with Di would render the Di unsatisfactory for its intended purpose of "optimize the number of checkpoints for each task" "on a particular VM" and would change the principle of operation of Di.
Accordingly, the teachings of Limrungsi upon which the Examiner is relying on Limrungsi to teach are unsatisfactory for the intended combination with Di, and the combination of Limrungsi with Di is improper. Appellant, therefore, respectfully solicits the Honorable Board to reverse the Examiner's rejection of claim 1 under 35 U.S.C. § 103.”

The examiner respectfully disagrees.

Di teaches a cloud system wherein users can build jobs (the processes of the claims) that are comprised of tasks (the operations of the claims). The jobs have different priorities, which are governed by the user. Each task of the job executes in a particular VM instance. Di teaches that checkpoint intervals are optimized on a per task basis. This optimization is governed by the priority set by the user (i.e. the different job priorities) and the failure probability distribution of the tasks. Di teaches a user setting and/or changing job and task priorities.
Di does not explicitly disclose the way that a user selects and/or changes the priority in, for instance, a Google cloud data center. 
Limrungsi teaches that checkpointing schedules of VMs in a data center are based on differing reliabilities and that a user is able to choose their reliability by selecting amongst flexible SLAs and paying more for higher reliability. This, clearly, is a class of service selection that allows the user to choose a class of service that governs relative checkpoint frequencies. Limrungsi discloses that being able to offer a service class choice like this allows for new revenue streams for data center operators as at least one benefit.
Applicant argues that the references are not combinable because Limrungsi teaches away from Di. Applicant focuses on a portion of section II (A) wherein Limrungsi says that when 
The examiner respectfully disagrees for two reasons:
First, and most important, Limrungsi is being relied upon to teach that a user is allowed to set their desired reliability level for their job by selecting amongst flexible SLA options and paying more for higher reliability. The particular teachings of Limrungsi for optimizing checkpoints amongst tasks or VMs are not relied upon and are not being combined. Further, the manner in which Limrungsi performs checkpoint optimization is immaterial. Di fully discloses a manner of optimizing checkpoints. There is no reason whatsoever that combining the flexible SLA selection teaching of Limrungsi with the user priority setting and priority based checkpoint optimization of Di would require one to also combine Limrungsi’s checkpoint optimization and synchronous checkpoint teachings.
The MPEP sections cited by applicant are not applicable. To make a 103 combination does not require that every single aspect of each disclosure is combinable. If the teachings of a primary reference are being combined with a particular teaching of a secondary reference, the fact that a wholly unrelated aspect of the secondary reference might conflict with teachings of the primary reference does not teach away from combining the unrelated aspect. In this particular instance, the method by which Limrungsi provides reliability and optimizes checkpoints is unrelated to, and completely separable from, the concept of offering a user the 
As a hypothetical example, consider a claim drawn to lockstep processors that utilizes shared memory and stipulates that the memory is comprised of SRAM. Primary reference A teaches a lockstep processor system that utilizes shared memory, but does not disclose a particular memory type. Suppose a reference B discloses lockstep processors that utilize SRAM for their memory, noting particular benefits of SRAM, but teaches to provide separate memories for the processors, even going as far as to disparage shared memory because it could be corrupted. The benefits of using SRAM remain regardless of whether the memory is shared or independent, and one of ordinary skill would certainly be motivated to use SRAM for the shared memory based on those benefits, regardless of whether the secondary reference disparages shared memory. The use of shared or independent memory is unrelated to the particular memory type. Combining that particular memory type with the primary reference would not also require using independent memories and changing the principle of operation of the primary reference because there is no interdependence.
The same is true in the instant situation. Providing a user a choice in class of service in order to determine the job and task priority upon which a checkpoint schedule is based does not also require one to important a particular means or method of generating and optimizing that checkpoint schedule. To require every aspect of two references to be combinable in order 
Thus the examiner states, again, that art combinations are not precluded based on the two references not agreeing on every aspect their teachings. The operative analysis is based on whether there is any disclosure that would render the particular combination being suggested inappropriate. That is not the case in this instance.
As a secondary matter, the examiner does not agree with applicant’s particular contention that the references would not be combinable. The teaching of the Limrungsi reference relied upon by applicant requires that if a task is spread over multiple VMs, then when taking a checkpoint those VMs are checkpointed synchronously in order to avoid cascaded rollbacks. Di explicitly states, indeed noted by applicant in the brief, that “Each task is executed in a particular virtual machine (VM) instance, whose resources….are isolated.” So, Di teaches that tasks are executed in a single isolated VM instance. Thus, even if one were to ignore that Limrungsi’s particular checkpoint teaching has no bearing on the proposed combination as outlined above, Di does not teach an implementation in which a task “comprises multiple VMs” and thus the requirement of Limrungsi for performing a synchronous checkpoint on such a task is moot and does not teach away from Di.

For the above reasons, it is believed that the rejections should be sustained.

/MARC DUNCAN/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.